Citation Nr: 0324519	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  98-00 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability.

2.  Entitlement to service connection for dysthymic disorder 
(claimed as memory loss, lack of concentration, fatigue, 
depression, mood swings, and/or insomnia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had a period of ACDUTRA from October 1971 to 
February 1972, and a period of active service from June 1991 
to May 1992, with service in Southwest Asia from July 1991 to 
October 1991.  The veteran received the Southwest Asia 
Service Medal.  The veteran had additional service in the 
Reserve; however, the veteran's claims stem from his period 
of active service, as such there is no need to verify the 
veteran's service in the Reserve at this time.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO).  

A hearing was held at the RO before a local hearing officer 
in April 2000; a transcript of the hearing is of record.  In 
writing in April 2001, the veteran withdrew his request for a 
hearing at the RO before a Veterans Law Judge.

The issue of entitlement to service connection for weight 
gain/loss was decided by decision of the Board in August 
2001, therefore that issue is no longer on appeal.  The 
issues, as listed on the title page, were remanded in August 
2001 for further development.  The case was thereafter 
returned to the Board.


REMAND

The veteran is claiming that he has headaches, memory loss, 
lack of concentration, fatigue, depression, mood swings, 
and/or insomnia, as a result of his service during the 
Persian Gulf War.  With the enactment of the Persian Gulf War 
Veterans' Benefits Act, title I of Public Law No. 103-446 
(Nov. 2, 1994), a new section 1117 was added to title 38, 
United States Code.  That statute, codified at 38 U.S.C.A. 
§ 1117, authorizes VA to compensate any Persian Gulf War 
veteran suffering from qualifying chronic disability that 
became manifest either during active duty in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more within a specified presumption 
period following service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See also 38 C.F.R. 
§ 3.317 (2002).

In April 2003, additional development was undertaken by the 
Board pursuant to authority then granted by 38 C.F.R. § 19.9 
(a)(2) (2002); as part of the development, additional 
evidence was received.  However, in light of the recent case, 
Disabled American Veterans et. al. v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), where 38 C.F.R. 
§ 19.9(a)(2) was invalidated or restricted in part, a remand 
is required for the agency of original jurisdiction, in this 
case the RO, for initial consideration of the additional 
evidence received.  

Additionally, another neurological examination regarding the 
nature and etiology of the veteran's reported headaches 
should be provided, as the prior examination is inadequate to 
fully evaluate the veteran's claim.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  As such, to fully comply 
with the VCAA, on Remand, the RO must continue to assure that 
the provisions of this new Act are complied with, including 
the notification requirements set forth in the new law. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a 
neurological type examination regarding 
the claim of entitlement to service 
connection for headaches.  The claims 
folder must be made available to and be 
reviewed by the examiner prior to the 
examination. 

The examiner should note and detail all 
reported complaints and indicate time 
lost from work for headaches.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints and indicate what 
precipitates and what relieves the 
complaints.

The examiner should determine if there 
are any objective medical indications 
that the veteran has a chronic disability 
manifested by headaches. 

The examiner should specifically 
determine whether the veteran's complaint 
is attributable to a known diagnostic 
entity.  If not, the examiner should 
specifically state that he/she is unable 
to ascribe a diagnosis to the complaint.  

For those conditions for which there is 
objective evidence of chronic disability 
from an undiagnosed illness or objective 
evidence of medically unexplained chronic 
multisymptom illness such as chronic 
fatigue syndrome, the examiner should 
note: 

(1)  Whether there is affirmative 
evidence that such illness was not 
incurred during active service in the 
Southwest Asia Theatre of operations 
during the Gulf War?

(2)  Whether there is affirmative 
evidence that such illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf 
War and the onset of the illness?  

If known diagnoses are present, the 
examiner should opine whether it is at 
least as likely as not that the diagnosed 
disability had its onset in service.  The 
underlined standard of proof should be 
utilized in formulating a response.   

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, it would be 
helpful if the reasons for the 
disagreement are set forth in detail.

2.  After completion of the above, the RO 
should review the veteran's claims on the 
basis of all the evidence of record.  If 
the action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC should 
additionally include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.  Thereafter the case should be 
returned to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




